DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020 has been entered with the RCE filed on January 14, 2021.
 
Priority
As previously noted, the instant application ultimately claims priority under 35 USC 119(a)-(d) from GB 0910003, filed June 11, 2009.
With respect to the claim for foreign priority under 35 USC 119(a)-(d), it is noted that under 35 USC 119(a), the claims in a US Application are entitled to the benefit of a foreign priority date if the corresponding foreign application supports the claims in the manner required by 35 USC 112, first paragraph [see MPEP 2163.03(III), and In re Ziegler, 992, F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993); Kawai v. Metlesics, 480 F.2d 880, 178 USPQ 158 (CCPA 1973); In re Gosteli
It is noted that the requirement for support is evaluated for each claim individually such that different claims may be examined with different effective filing dates.  In the instant case, the priority application does not provide support for any of the instantly claimed formula (BB1) as the entirety of the disclosure of the priority document is drawn to indole compounds having a W-X-Y-T-V ring where the points of attachment of Q and L to the ring are via W and Y, rather than W and X as required by the present claims.  Accordingly, the claims are examined with an effective filing date of June 11, 2010 (the actual filing date of the international application). Should applicant desire that the benefit of an earlier effective filing date be according any of the instant claims, the claims must be amended such that they are fully supported by the priority application.

Response to Remarks and Amendments
Applicant’s remarks and amendments filed January 13, 2020 have been entered and are considered herein.  All rejections and objections not explicitly maintained herein are withdrawn in view of Applicant’s amendment to the claims.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejection of claims 18-20 and 27 under 35 USC 102(a) as well as the rejection of claim 30 under 35 USC 103(a), the rejections are withdrawn in view of the amendment to the definition of the X, Y, T, W, V ring, such that the prior art definition is no longer a possible definition of the ring position.  Accordingly, the rejections are withdrawn.

Elections/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
In view of the amendment to overcome the prior art applied previously, the scope of the search and consideration is again expanded to include the compound described in paragraph 15 below.

Status of Claims
Currently, Claims 18, 19 and 27-30 are pending in the instant application.  Claims 28 and 29 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.
Claims 18-19, 27 and 30 read on an elected invention and species and therefore remain under consideration in the instant application.


Claim Objections
Claims 19 and 31 are objected to for depending on a rejected base claim, but would be allowable if rewritten in independent form.

Claim Rejection – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 18, 27 and 30 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by the STN Registry database entry for CAS RN 1062399-56-7, which has an STN entry date of  17 October 2008.
It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a), MPEP 2128 states the following: 

    PNG
    media_image1.png
    99
    480
    media_image1.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image2.png
    87
    473
    media_image2.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  
The prior art compound has the structure 
    PNG
    media_image3.png
    282
    361
    media_image3.png
    Greyscale
, which reads on the claimed Formula (BB1) where E1 is CR1 where R1 is H; E2 is O; E3 is CR3 where R3 is H; R4 and R5 are each methyl; R6 is H; Ra is H; n is 0; Q is C(=O)NH; the TVWXY ring is 
    PNG
    media_image4.png
    137
    91
    media_image4.png
    Greyscale
 (Z1 is H); L is CH2; ring B is phenyl; and R8 is Cl or m is 2.  With respect to the claim drawn to a pharmaceutical composition, the prior art teaches molar solubility data in unbuffered water, which reads on the required pharmaceutically acceptable excipient.  Accordingly, since the prior art teaches all required limitations of the instantly claimed formula, the claims are anticipated.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699